UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-17248 OWENS MORTGAGE INVESTMENT FUND, a California Limited Partnership (Exact Name of Registrant as Specified In Its Charter) California 68-0023931 (State or other jurisdiction (I.R.S. Employer Identification No.) of incorporation or organization) 2221 Olympic Boulevard Walnut Creek, California (Address of principal executive offices) (Zip Code) (925) 935-3840 Registrant’s telephone number, including area code NOT APPLICABLE (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). Yes [] No [] 1 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes [] No [X] 2 EXPLANATORY NOTE This Amendment No. 1 on Form 10-Q/A to the Quarterly Report on Form 10-Q (the “Quarterly Report”) of the Partnership for the quarter ended September 30, 2010, filed with the Securities and Exchange Commission on November 15, 2010, is filed solely for the purpose of correcting one paragraph on page 13 in Note 2 to the Financial Statements and one paragraph on page 38 (Management’s Discussion and Analysis of Financial Condition and Results of Operations). This amendment corrects disclosure of the Miami, Florida condominium complex loan foreclosure subsequent to September 30, 2010, which the Partnership learned, after the filing date, was inaccurate. The Partnership was informed that the foreclosure has been voided due to errors made by the Miami-Dade County Clerk and must be re-submitted. The Partnership and the General Partner still expect to foreclose on this loan and the Partnership will incur a tax loss at that time, but the timing of the new foreclosure sale is not yet known. To assist readers of this Quarterly Report, the entire contents of the corrected Quarterly Report on Form 10-Q are included in their entirety herein. Except as required to reflect the changes noted above, this Amendment No. 1 does not attempt to modify or update any other disclosures set forth in the Quarterly Report. Additionally, this Amendment No. 1 does not purport to provide a general update or discussion of any other developments of the Partnership subsequent to the original filing.Accordingly, this Amendment No. 1 should be read in conjunction with the original filing of the Quarterly Report. The filing of this Amendment No. 1 shall not be deemed an admission that the original filing, when made, included any untrue statement of material fact or omitted to state a material fact necessary to make a statement not misleading. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Page Item 1.
